department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si tl-n-4470-99 uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel from deborah a butler assistant chief_counsel cc dom fs subject coal transportation costs this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d issues in the two situations described below is the cost of transporting raw coal from the mine to the cleaning plant excludible from the price of the coal for purposes of computing the coal excise_tax on sales of the coal conclusions in the two situations described below is the cost of transporting raw coal from the mine to the cleaning plant is excludible from the price of the coal for purposes of computing the coal excise_tax on sales of the coal tl-n-4470-99 facts situation a is a producer seller of coal it sells coal to b under a coal supply contract the contract provides that specified amounts of raw coal will be delivered to b’s cleaning plant at a’s expense b has the right to reject any truck load of raw coal that does not meet contract specifications a is to be paid for the raw coal delivered based on a specified clean coal price clean coal is defined in the contract as raw coal weighed pursuant to the contract less the weight of reject material removed by washing as determined by sampling situation c is a producer seller of coal it sells run of mine coal to d under a coal supply contract the contract provides for a set price per ton for direct ship coal coal that does not need to be washed prior to resale and a schedule of clean coal prices based on mine source for wash plant coal coal that needs to be washed prior to resale the contract provides that the clean equivalent coal will be determined based on the raw coal tonnage delivered multiplied by the float percentage minus a percent for theoretical plant loss amount the float percentage is to be derived by daily sampling the contract affirms that the parties recognize that the payment formula does not reflect the actual amount of marketable coal recovered b from the raw coal sold the contract further provides that title and risk of loss will pass when the coal is delivered to the purchaser law and analysis sec_4121 imposes on coal from mines located in the united_states sold by the producer a tax equal to the rate per ton determined under subsection b the amount of the tax imposed by paragraph with respect to a ton of coal shall not exceed the applicable_percentage determined under subsection b of the price at which such ton of coal is sold by the producer sec_4121 provides for purposes of subsection a -- the rate_of_tax on coal from underground mines shall be dollar_figure the rate_of_tax on coal from surface mines shall be dollar_figure and the applicable_percentage shall be percent sec_48_4121-1 provides in part that for purposes of determining both the amount of coal sold by a producer and the sales_price of the coal the point of sale is f o b mine or f o b cleaning point if the producer cleans tl-n-4470-99 the coal before selling it this is true even if the producer sells the coal on the basis of a delivered price sec_48_0-2 provides the term 'sale' means an agreement whereby the seller transfers the property that is the title or the substantial incidents_of_ownership in goods to the buyer for a consideration called the price which may consist of money services or other things sec_48_0-2 provides the manufacturers excise_tax generally attaches when the title to the article sold passes from the manufacturer to a purchaser and the retailers excise_tax generally attaches when the title to the article sold passes from the retailer to a purchaser when title passes is dependent upon the intention of the parties as gathered from the contract of sale and the attendant circumstances in the absence of expressed intention the legal rules of presumption followed in the jurisdiction where the sale is made govern in determining when title passes in situation the contract does not specify when title passes the applicable local law provides that unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods we find nothing in the contract that is inconsistent with that rule_of law the contract provides for delivery of the raw coal to b at its cleaning plant and it provides that b may reject at the time of delivery any shipment that does not meet the contract specifications we find nothing inconsistent with the presumption in using a price for the raw coal that is calculated on its clean coal equivalent the pricing mechanism in the contract can be explained as a means of adjusting the price of the raw coal to account for the amount of extraneous material it contains we do not believe that payment for the coal on a clean coal basis by itself can be considered an explicit agreement between the parties that the passage of title occurs other than at time of delivery in situation the contract specifically provides that title and risk of loss will pass when the coal is delivered to the purchaser again we find nothing inconsistent with the contract provision regarding passage of title in using a price for the raw coal that is calculated on its clean coal equivalent as in situation the pricing mechanism in the contract can be explained as a means of adjusting the price of the raw coal to account for the amount of extraneous material it contains we do not believe that payment for the coal on a clean coal basis by itself can be considered an explicit agreement between the parties that the passage of title occurs other than at time of delivery tl-n-4470-99 thus a and c should be considered to be selling raw coal as such the regulations prescribe an f o b mine selling_price for purposes of determining the amount of tax to be paid on their sales of coal to b and d therefore the cost of transporting the coal from the mine to the buyers’ cleaning plants may properly be excluded from the tax_base in your request you express concern that sec_48_4121-1 conflicts with the holding in moose coal company inc v united_states u s tax cas cch w d va in moose coal the plaintiff delivered raw coal under oral contracts to ambrose branch and glamorgan coal company the court found that under the terms of the contracts ambrose branch and glamorgan agreed to buy only clean coal from moose coal when necessary ambrose branch and glamorgan also agreed to clean moose coal’s coal for a predetermined price because moose coal was selling only clean coal it properly paid tax on the tonnage of clean coal sold rather than the tonnage of the raw coal delivered one may disagree with the court’s factual determination that moose was selling clean coal instead of raw coal however assuming the court’s determination is correct its determination that moose coal properly paid its tax on the basis of tonnage of clean coal sold is in keeping with the regulations case development hazards and other considerations you also reference a tam you believe is in conflict with the regulations we do not discuss the tam in the analysis of the issue because sec_6103 provides that tam’s may not be used or cited as precedent however for purposes of clarity we feel constrained to comment on it in the tam a delivered raw coal to b who cleaned it and sold it to third parties it was factually determined that the transaction between a and b was a consignment rather than a sale and that title did not pass from a until b sold the clean coal to third parties under sec_48_0-2 where a consignor such as a manufacturer consigns articles to a consignee such as a dealer retaining ownership in them until they are disposed of by the consignee title does not pass and the tax does not attach until sale by the consignee where the relationship between a manufacturer and a dealer is that of principal and agent title does not pass and the tax does not attach until sale by the dealer thus under the regulation a was considered to be selling clean coal and the tax was based on the tonnage of clean coal sold please call if you have any further questions by patrick putzi special counsel natural_resources passthroughs special industries branch
